Case 8:20-cv-01960-CEH-TGW Document 13 Filed 10/23/20 Page 1 of 2 PageID 80


                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

TERRELL LATREY CAPERS,

       Plaintiff,

v.                                                           Case No: 8:20-cv-1960-T-36TGW

STEPHANIE NUNES XAVIER, ROBIN
FERNANDEZ FUSION and WESLEY D.
TIBBALS,

       Defendants.
                                            /

                                          ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Thomas G. Wilson on October 2, 2020 (Doc. 12). In the Report and

Recommendation, Magistrate Judge Wilson recommends that the amended complaint be

dismissed with prejudice. Plaintiff was furnished a copy of the Report and Recommendation and

was afforded the opportunity to file objections pursuant to 28 U.S.C. § 636(b)(1). No such

objections were filed.

       Upon consideration of the Report and Recommendation, and upon this Court’s independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

       ORDERED AND ADJUDGED:

       (1)     The Report and Recommendation of the Magistrate Judge (Doc. 12) is adopted,

               confirmed, and approved in all respects and is made a part of this Order for all

               purposes, including appellate review.

       (2)     Plaintiff’s Motion to Proceed In Forma Pauperis (Doc. 9) is DENIED.
Case 8:20-cv-01960-CEH-TGW Document 13 Filed 10/23/20 Page 2 of 2 PageID 81


      (3)   Plaintiff’s Amended Complaint (Doc. 8) is DISMISSED with prejudice, as

            amendment would be futile.

      (4)   The Clerk is directed to terminate all pending motions and close this file.

      DONE AND ORDERED at Tampa, Florida on October 23, 2020.




Copies to:
The Honorable Thomas G. Wilson
Counsel of Record
Terrell Capers, pro se




                                              2
